Case 18-24170-AJC Doc 65-1 Filed 03/20/19 Page 1 of 17

IN THE CIRCUIT COURT ELEVENTH
JUDICIAL CIRCUIT, IN AND FOR
MIAMI-DADE COUNTY, FLORIDA

CASE NO.: 2018-007415-CA-01

FABIOLA RENZA de VALENZUELA,
ZORAIDA M. YANEZ,

IRAK MANUEL FERREIRA MARINO,
ISRAEL FERREIRA, and

GELA KOVALSKY,

Plaintiff,
Vs.

ASTOR EB-5, LLC.,
DAVID J. HART, and
FREDERIC S. RICHARDSON

Defendant.
/

SETTLEMENT AND GENERAL RELEASE AGREEMENT

This Settlement and General Release Agreement (“Agreement”) is made and entered into
between Plaintiffs FABIOLA RENZA de VALENZUELA (hereinafter “RENZA”), ZORAIDA
M. YANEZ (hereinafter “YANEZ”), IRAK MANUEL FERREIRA MARINO (hereinafter
“IRAK”), ISRAEL FERREIRA (hereinafter “ISRAEL”), and GELA KOVALSKY (hereinafter
“KOVALSKY”), (hereinafter collectively referred to as “Plaintiffs”);the Defendants, ASTOR
EB-5 LLC (hereinafter “ASTOR” or the “COMPANY”), DAVID J. HART (hereinafter
“HART”), and FREDERICK RICHARDSON (hereinafter “RICHARDSON”) (hereinafter
collectively referred to as the “Defendants”) and Investors FLAVIO MARONESE (hereinafter
“MARONESE”), JOSE MANOEL BIAGI AMORIM (hereinafter “AMORIM”); JAIME
SALINAS (hereinafter “SALINAS”), and ROBERTO MAZZA (hereinafter “MAZZA”), THE
TARICH LAW FIRM, P.A.and each of their attorneys (hereinafter “TARICH”), CORONA

LAW FIRM P.A. and each of their attorneys (hereinafter “CORONA”), (all Defendants,
Case 18-24170-AJC Doc 65-1 Filed 03/20/19 Page 2 of 17

Investors and Plaintiffs are hereinafter referred to as the “Parties” TARICH and CORONA are
hereinafter referred to as the “ATTORNEYS’”).

WHEREAS, Plaintiffs and Investors were all EB-5 investors in Astor;

WHEREAS, Plaintiffs and Investors retained Hart as their attorney for representation in

the EB-5 process;

WHEREAS, HART and RICHARDSON were involved with the management and
operations of ASTOR;

WHEREAS, certain differences have arisen between Plaintiffs, Investors and Defendants
since the inception of their dealings regarding ASTOR;

WHEREAS, Plaintiffs filed the above captioned derivative action in the name of ASTOR
EB-5, LLC., seeking damages against the Managing Members for several counts of negligence,
fraud, and deceit in the handling of the management of the Company; and other direct actions for
each of the Plaintiffs’ own personal damages for fraud and material misrepresentation in the
offering and/or management of ASTOR;

WHEREAS, Defendants deny any wrongdoing, unlawful conduct, or liability whatsoever
to Plaintiff, or to anyone else, as a result of or growing out of any matters relating to the matters
stated within Plaintiffs’ Complaint;

WHEREAS, on January 24, 2019, an evidentiary hearing was held on Plaintiffs’ Motion
for Removal of David Hart as Manager and Judge Blake made a finding that Hart did not act
with gross negligence in his management of ASTOR; and

WHEREAS, Plaintiffs, Investors and Defendants desire fully and finally to resolve any

and other claims or disputes, that have been made or could have been made by any of the Parties
Case 18-24170-AJC Doc 65-1 Filed 03/20/19 Page 3 of 17

relating to conduct or events occurring at any time prior to and including the date on which this
Agreement is executed.

WHEREAS, on February 26, 2019 at a meeting of the members of the COMPANY the
terms of this agreement was presented for a vote and 94% of the membership interests voted in
favor to approve and enter into this agreement.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration as hereinafter recited, the adequacy of which is hereby
acknowledged, Plaintiffs, Investors and Defendants, intending to be legally bound, agree as
follows:

L. Consideration for Agreement & Parties’ Duties and Representations:

a. General Release.

i. PLAINTIFFS, INVESTORS and ASTOR hereby unconditionally
and forever releases, acquits, and discharges Defendants and the ATTORNEYS
from any and all claims and rights of any kind that each may have, whether now
known or unknown, suspected or unsuspected, including, but not limited to,
arising out of, related to, or in any way connected with ASTOR as of the date this
Settlement Agreement is executed. These claims and rights released include, but
are not limited to, any and all attorneys fees and costs incurred by any party, any
and all claims under statute, contract, or common law, connected in any way to
ASTOR.

il, HART and RICHARDSON hereby unconditionally and forever
releases, acquits, and discharges PLAINTIFFS, INVESTORS, ASTOR and the

ATTORNEYS from any and all claims and rights of any kind that each may have,
Case 18-24170-AJC Doc 65-1 Filed 03/20/19 Page 4 of 17

whether now known or unknown, suspected or unsuspected, including, but not
limited to, arising out of, related to, or in any way connected with ASTOR as of
the date this Settlement Agreement is executed. These claims and rights released
include, but are not limited to, any and all attorneys fees and costs incurred by any
party, any and all claims under statute, contract, or common law, connected in any
way to the ASTOR.

The Parties acknowledge and agree that this Settlement Agreement is a general
and all-encompassing agreement.

2. Payment:
Plaintiffs shall deliver to HART and RICHARDSON as follows:

a. Plaintiffs shall deliver to HART payment in the amount of $10,000.00, for
purchase of HART’s 10% interest in Astor; which HART hereby agrees to transfer 2% to
each Plaintiff.

b. Plaintiffs shall deliver to RICHARDSON payment in the amount of
$10,000.00, for purchase of RICHARDSON’S 10% interest in Astor; which
RICHARDSON hereby agrees to transfer 2% to each Plaintiff.

The payments required by this paragraph shall be made via cashiers’ checks
delivered to The Tarich Law Firm PA Trust Account., within two (2) business days following
final approval by Judge Blake; Judge Lopez and Judge Cristol of this Settlement Agreement.

3. TRANSFER of HART and RICHARSDON additional 30% interest! in ASTOR
to be issued proportionately to each PLAINTIFF and INVESTOR in exchange for their funding
of a new loan in the amount of $450,000 (plus interest) to ASTOR through the bankruptcy court;

a. HART hereby transfers to ASTOR his remaining 15% interest in ASTOR;

 

' There remains an additional 4% of unissued shares which will be used by ASTOR as set forth in Paragraph 3(c)
Case 18-24170-AJC Doc 65-1 Filed 03/20/19 Page 5of17

b. RICHARDSON hereby transfers to ASTOR his remaining 15% interest in
ASTOR;

c ASTOR will use this 30% interest plus the 4% interest that is unissued to
be issued to the PLAINTIFFS and INVESTORS to induce them to lend to ASTOR the
amount of $450,000.00 to pay the past due rent and emergency repairs needed for the
property of ASTOR, each funding participant in this new loan will receive a
proportionate share of the 34% relative to the amount that they loan and their interest in
ASTOR.

d. HART stipulates that the principal amount due by the COMPANY to
ASTOR EB-5 FUNDING LLC is not more than $4,500,000.

4, Other Terms and Conditions:

a. Complete Agreement. It is understood and agreed that the only operative
agreements between the Parties are those executed in conjunction with this Agreement.

b. Construction; Venue. This Agreement is to be construed according to the
laws of the State of Florida and venue shall be in arbitration with any AAA approved
arbitrator in Miami-Dade County, Florida.

Gs Waiver of Breach. The waiver by either party of a breach of any provision
of this Agreement by the other party shall not operate or be construed as a waiver of any

subsequent breach of that or any other provision by said party.

d. Severability. Should any provision of this Agreement be declared
unlawful or invalid, all other provisions shall remain in full force and effect.
e; Counterparts. This Agreement may be signed in counterparts, and all so

executed counterparts shall constitute one agreement which shall be binding on all of the
Case 18-24170-AJC Doc 65-1 Filed 03/20/19 Page 6 of 17

parties hereto, notwithstanding that all of the parties may not have each signed the same

signature page.

E Attorneys’ Fees and Costs. In any action based on this Agreement, the
prevailing party will be entitled to recover reasonable attorneys’ fees and costs.

4. Dismissal of Actions. Within five (5) days following final approval by Judge
Blake; Judge Lopez and Judge Cristol of this Settlement Agreement both the Arbitration
proceeding and Circuit Court lawsuit shall be dismissed by the Plaintiffs with prejudice with
each side responsible for their own attorney’s fees and costs.

6. Upon approval of this Settlement Agreement as set forth herein above, David Hart
shall no longer be the Managing Member of ASTOR. To the extent, the Plaintiffs and Investors
should choose to amend the Operating Agreement of ASTOR thereafter, it shall be in their sole
discretion to do so. However, upon Hart turning over all documents in his possession related to
the ASTOR, Hart shall immediately be removed from the Company’s records, accounts, etc.,
both public and private within ten (10) days of his removal and of the documenis being
transferred to Plaintiffs and Investors.

7. Knowing and Voluntary Agreement:

THE PARTIES ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND
THE ENTIRE AGREEMENT, HAVE HAD A REASONABLE PERIOD OF TIME TO
CONSIDER THIS AGREEMENT PRIOR TO ITS ACCEPTANCE, HAVE BEEN
INSTRUCTED TO AND HAVE CONSULTED THEIR/ITS ATTORNEYS AS TO ITS

CONTENTS AND EFFECT, AND ENTER THIS AGREEMENT KNOWINGLY AND

VOLUNTARILY.
Case 18-24170-AJC Doc 65-1 Filed 03/20/19 Page 7 of 17

This agreement is subject to approval by Judge Stanford Blake, as the Arbitrator; the
adoption and approval of Judge Peter Lopez, Circuit Court Judge, and Judge A.J. Cristol, the
presiding Judge in the Company’s Chapter 11 bankruptcy proceeding. If any term of the

agreement is not accepted by any of the aforementioned Judges the agreement will be null and

 

 

 

 

 

 

void.
Agreed and Accepted:
Date: 3/12/2001 g Hey

FABIOLA RENZA DE VALENZUELA
Date:

ZORAIDA M. YANEZ
Date:

TRAK MANUEL FERREIRA MARINO
Date:

ISRAEL FERREIRA
Date:

GELA KOVALSKY
Date:

For ASTOR EB-5 LLC,

DAVID J. HART, Managing Member
Date:

 

DAVID J. HART
Case 18-24170-AJC Doc 65-1 Filed 03/20/19 Page 8 of 17

This agreement is subject to approval by Judge Stanford Blake, as the Arbitrator; the

adoption and approval of Judge Peter Lopez, Circuit Court Judge, and Judge A.J. Cristol, the

presiding Judge in the Company’s Chapter 11 bankruptcy proceeding. If any term of the

agreement is not accepted by any of the aforementioned Judges the agreement will be null and

void.

Agreed and Accepted:
Dates
Date: | fi? | Laud,
Date: 3 | 24
Date:

Date: ——
Date: ee

Date:

 

FABIOLA RENZA DF VALENZUELA

se f tit}

ZORAIDA M. YANEZ

Lie Do vicrsa \ Coseete. 06 bye for Teak Mann

—— FERREIRA MARINO

ISRAEL FERREIRA

 

GELA KOVALSKY

 

For ASTOR EB-5 LLC,
DAVID J. HART, Managing Member

DAVID J. HART

Ferree Mae
adoption and approval of Judge Peter Lopez, Circuit Court Judge, and Judge A.J. Cristol, the

presiding Judge in the Company’s Chapter 11 bankruptcy proceeding.

Case 18-24170-AJC Doc 65-1 Filed 03/20/19 Page 9 of 17

This agreement is subject to approval by Judge Stanford Blake, as the Arbitrator; the

agreement is not accepted by any of the aforementioned Judges the agreement will be null and

void.

Agreed and Accepted:

Date:

Date:

Date:

Date

Date:

Date:

(OB /11 [44

Date:

 

FABIOLA RENZA DE VALENZUELA

 

ZORAIDA M. YANEZ

 

IRAK MANUEL FERREIRA MARINO

ISRAEL FE IRA

 

 

GELA KOVALSKY

 

For ASTOR EB-5 LLC,
DAVID J. HART, Managing Member

 

DAVID J. HART

If any term of the
Case 18-24170-AJC Doc 65-1 Filed 03/20/19 Page 10 of 17

This agreement is subject to approval by Judge Stanford Blake, as the Arbitrator; the
adoption and approval of Judge Peter Lopez, Citcnit Court Judge, arid Judge AJ. Cristol, the
presiding Judge in the Company's Chapter 11 bankruptcy proceeding, If any term of the

agreement is not accepted by any of the aforementioned Judges the agreement will be null and

 

 

 

 

void.
Agreed and Accepted:
FABIOLA RENZA DE VALENZUELA
Date: : __
ZORAIDA M. YANEZ
Date: __
Date:

 

    

Duh) Wd

 

For ASTOR BB-5 LLC,

 

  
Case 18-24170-AJC Doc 65-1 Filed 03/20/19 Page 11 of 17

Date: >| ~ LAG

Date:

Date:

Date:

Date:

Date:

Date: .

 

 

FREDERIC RICHARDSON

 

FLAVIO MARONESE

 

JOSE MANOEL BIAGI AMORIM

 

JAIME SALINAS

 

ROBERTO MAZZA

 

For THE TARICH LAW FIRM P.A.
MANNY TARICH, ESQ.

 

For CORONA LAW FIRM P.A.
RICARDO R. CORONA

ly
Case 18-24170-AJC Doc 65-1 Filed 03/20/19 Page 12 of 17

 

 

   

 

 

 

 

 

 

 

 

Date:
FREDERIC RICHA
Date: OSS Mave Ul DiS Arn nnK
AVIO MARONESE
Date:
JOSE AMORIN
Date:
JAIME SALINAS
Date:
ROBERTO MAZZA
Date:
For THE TARICH LAW FIRM P.A.
MANNY TARICH, ESQ.
Date: i oo)
For CORONA LAW FIRM P.A.

RICARDO R. CORONA
Case 18-24170-AJC Doc 65-1 Filed 03/20/19 Page 13 of 17

 

 

 

 

 

 

Date:

FREDERIC RICHARDSON
Date:

FLAVIO MARONESE

f eo
Z iN _.

Date: : K ; ZL age

Te AMORIN 5 a
Date:

JAIME SALINAS
Date:

ROBERTO MAZZA
Date:

For THE TARICH LAW FIRM P.A.

MANNY TARICH, ESQ.
Date:

 

For CORONA LAW FIRM P.A.
RICARDO R. CORONA
Late:

Dare: _

Pate:

Date:

Date:

Date:

Date:

Case 18-24170-AJC Doc 65-1

Filed 03/20/19 Page 14 of 17

FREDERIC RICHARDSON

FLAVIO MARONESE

JOSE MANOLL BIAG! AMORIM

. ae
(A(t hy
JAIME SALINAS ved G,

ROBERTO MAZZA

 

For THE. TARICH LAW FIRM P.A.
MANNY TARICH, ESQ.

RICARDO R, CORONA
Case 18-24170-AJC Doc 65-1 Filed 03/20/19 Page 15 of 17

 

 

 

 

 

 

Date:
FREDERIC RICHARDSON
Date:
FLAVIO MARONESE
Date:
JOSE AMORIN
Date:
JAIME SALINAS
Date: 03/11/9619
ROBERTO MAZZA
Date:
For THE TARICH LAW FIRM P.A.
MANNY TARICH, ESQ.
Date:

 

For CORONA LAW FIRM P.A.
RICARDO R. CORONA
Case 18-24170-AJC Doc 65-1 Filed 03/20/19 Page 16 of 17

 

 

 

 

Date:
FREDERIC RICHARDSON
Date:
FLAVIO MARONESE
Date: __
JOSE MANOEL BIAGI AMORIM
Date:
JAIME SALINAS
Date:

 

ROBERTO MAZZA
Date: 3 /is/is a =U)

For THE, Dock FIRM P.A.
AANNY TARJCHESQ.

Date: 3/B3MF a a

 

~ FopCORONA LAW FIRM P.A.
RICARDO R. CORONA
Case 18-24170-AJC Doc 65-1 Filed 03/20/19 Page 17 of 17

 

 

 

 

 

 

Date:

FREDERIC RICHARDSON
Date:

FLAVIO MARONESE
Date: __ _

JOSE MANOEL BIAGI AMORIM
Date:

JAIME SALINAS
Date:

ROBERTO MAZZA
Date:

 

 

For THE-TARICH)LAW FIRM P.A.

ANNY TARICH;ESQ.
Date: 33 UF a a

FoyCORONA LAW FIRM P.A.
RICARDO R. CORONA
